DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks

	In response to communications sent October 22, 2021, claim(s) 1-10 and 12-21 is/are pending in this application; of these claim(s) 1 is/are in independent form.  Claim(s) 1, 3-5, 9, 12-14, and 21 is/are currently amended; claim(s) 7, 8, 10, 15-20 is/are previously presented; claim(s) 2 and 6 is/are original; claim(s) 11 is/are cancelled.
	
Information Disclosure Statement
	The Information Disclosure Statement(s) sent October 22, 2021 is/are acknowledged and the references contained therein have been considered by the Examiner.

Specification
The amendments to the Specification are acknowledged and have been entered into the record.

Drawings
The drawings were received on October 22, 2021.  These drawings are accepted by the Examiner.
Response to Arguments
Applicant’s arguments, see page 9 lines 14-17, filed October 22, 2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 9 lines 18-22, filed October 22, 2021, with respect to the Specification have been fully considered and are persuasive.  The objection of the Specification has been withdrawn. 
Applicant’s arguments, see page 9 lines 23-27, filed October 22, 2021, with respect to claims 1, 4, 5, 6, 9, and 12 have been fully considered and are persuasive.  The objection of claims 1, 4, 5, 6, and 9 has been withdrawn. 
Applicant’s arguments, see page 10 line 1-7, filed October 22, 2021, with respect to claims 3 and 14 have been fully considered and are persuasive.  The rejection of claims 3 and 14 has been withdrawn (regarding 35 U.S.C. § 112(b)). 
Applicant's arguments filed October 22, 2021 have been fully considered but they are not persuasive.  Regarding the prior art rejections, Applicant argues that US 2017/0342500 A1 (“Marquard”) does not teach the element involving a multiparametric model, instead teaching a random forest model.  The Examiner respectfully disagrees.  Marquard at Para [0048] teaches generating a training data set of selected primary tissue sites by using 5-fold cross validation of multiple regression techniques including a logistic regression, and not limited to random forests.  The techniques are used during a pre-validation step to validate certain data sets, i.e. training data sets, to be used by a classification algorithm.  Therefore, a new rejection is made for the amended independent claims based on .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0251848 A1 (“Diehn”) in view of US 2017/0342500 A1 (“Marquard”).

	As to claim 1, Diehn teaches a method of generating a system, the method comprising:
storing genetic information (Diehn Para [0227]: storing genetic information from tumor and plasma samples for analysis and validation) and clinical information (Diehn Para [0227]: storing genetic information about recurrent mutations in a selector library) obtained from each of a (Diehn Para [0227]: the tumor, plasma, and selector data was obtained from a plurality of patients with various types of cancers; the use of bioinformatics databases implicitly suggests a storage step), wherein the genetic information from a given subject of the plurality of subjects is determined from one or more samples including genetic material (Diehn Para [0227]: sequenced genetic information from a plurality of patients is determined from tumor biopsies) and cell-free nucleic acids (cfNAs) obtained from the given subject at two or more time points (Diehn Para [0227]: sequenced genetic information from a plurality of patients is determined from longitudinal plasma samples containing circulating tumor DNA, abbreviated ctDNA; Merriam Webster Definition 3 of "Longitudinal": involving the repeated observation or examination of a set of subjects over time with respect to one or more study variables; NCBI MeSH synonym for “Circulating Tumor DNA” includes “Cell Free Tumor DNA”);
operably connecting at least one extractor to the at least one database (Diehn Para [0227]: connecting an analytical modeler to the bioinformatics information), wherein the extractor is configured to extract one or more features from the genetic information and the clinical information stored in the at least one database (Diehn Para [0227]: wherein the analytic modeler performs Cancer Personalized Profiling by Deep Sequencing, aka CAPP-Seq, to extract selectors that are derived from clinical population-level analysis and validated using the genetic information using the tumor and plasma genetic information from patient-level analysis; See Figure 4);
(Diehn Para [0265]: a probabilistic recommender that makes recommendations having false positive and false negative rates), [[ 



operably connecting the at least one recommender to the at least one extractor, thereby generating the system (Diehn Para [0265]: a recommender makes recommendations having false positive and false negative rates),
wherein the at least one recommender is configured to implement the one or more trained classifiers to select a treatment from among a plurality of treatment options for a cancer of at least one test subject of the plurality of subjects (Diehn Para [0265]: the recommendation involving false positives and false negatives are used to make recommendation about treatment options involving “actionable EGFR mutations” yielding recommendations about EGFR-targeted therapy), based at least in part on an analysis of the one or more features (Diehn Para [0265]: the recommendation is based at least in part on the Cancer Personalized Profiling by Deep Sequencing analysis, which is also called CAPP-Seq).

	However, Diehn does not teach:
wherein the training process includes:
	determining a plurality of classes of subjects by identifying individual sets of subjects having a shared characteristics;
	generating a training data set using a multiparametric model that determines characteristics of samples of subjects that belong to each class of the plurality of classes; and
	training a learning algorithm on the training data set to generate one or more trained classifiers, wherein individual trained classifiers of the one or more trained classifiers determines one or more classes of the plurality of classes for a test sample.

	Nevertheless, Marquard teaches:
wherein the training process (Marquard Para [0209]: training a classifier) includes:
	determining a plurality of classes of subjects by identifying individual sets of subjects having a shared characteristics (Marquard Para [0209]: providing a plurality of cancer tissue sites from input variables, which represent subjects with a shared cancer tissue site);
	generating a training data set using a multiparametric model that determines characteristics of samples of subjects that belong to each class of the (Marquard Para [0048]: generating a training data set of selected primary tissue sites by using 5-fold cross validation of multiple regression techniques including a logistic regression); and
	training a learning algorithm on the training data set to generate one or more trained classifiers, wherein individual trained classifiers of the one or more trained classifiers determines one or more classes of the plurality of classes for a test sample (Marquard Para [0210]: training the classifier to create one or more final models used to classify a test sample into a primary cancer tissue site).

Diehn and Marquard are in the same field of cancer diagnostics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Diehn to include the teachings of Marquard because determining a tissue of origin helps to guide treatment (See Marquard Para [0005]).

As to claim 2, Diehn in view of Marquard teaches the method of claim 1, wherein the plurality of subjects comprises subjects having cancer (Diehn Para [0227]: the subjects have cancer).

As to claim 3, Diehn in view of Marquard teaches the method of claim 1, wherein the plurality of subjects comprises subjects in which cancer is not detected (Deihn Para [0266]: the prediction method of integrated digital error suppression, aka IDES, can be applied to healthy controls).

As to claim 4, Diehn in view of Marquard teaches the method of claim 1, further comprising operably connecting at least one genetic analyzer to the system, wherein the genetic analyzer is configured to analyze the genetic information (Diehn Para [0227]: the analytic modeler analyzes genetic information stored about tumor and plasma samples).

As to claim 5, Diehn in view of Marquard teaches the method of claim 1, further comprising operably connecting at least one report generator to the at least one recommender, wherein the at least one report generator is configured to generate a report comprising information corresponding to the selected treatment (Diehn Para [0265]: the recommender produces receiver-operator characteristic reports similar to those of Figures 12e).

As to claim 6, Diehn in view of Marquard teaches the method of claim 1, wherein the genetic information comprises unstructured text data (Diehn Para [0227]: the genetic information from tumor and plasma samples comprises unstructured text data in Table 2, which is between Para [0227] and [0228]).

As to claim 7, Diehn in view of Marquard teaches the method of claim 1, further comprising storing the clinical information in at least one database array (Diehn Para [0227]: the clinical information is derived from bioinformatics databases summarized as a database array in Table 1 depicting the somatic mutation source).

As to claim 8, Diehn in view of Marquard teaches the method of claim 1, wherein the clinical information comprises patient information from physicians and laboratory test results (Diehn Para [0227] and Table 1 located between Para [0227] and [0228]: the clinical information in Table 1 comprises patient information, in the last two columns; the patient information is from the authoring physicians mentioned in the second column and laboratory tests such as Whole Exome Sequencing and Whole Genome Sequencing in the third column).

As to claim 9, Diehn in view of Marquard teaches the method of claim 1, wherein the clinical information comprises (these elements are claimed in the alternative and therefore only one needs to be mapped) computed tomography (CT) scans, magnetic resonance imaging (MRI) scans, ultrasound scans, bone scans, positron emission tomography (PET) scans, bone marrow tests, X-rays, endoscopies, lymphangiograms, intravenous urograms (IVU), intravenous pyelograms (IVP), lumbar punctures, cystoscopies, immunological tests, histology reports, or cancer marker tests (Diehn Para [0227] and Table 1 located between Para [0227] and [0228]: Diehn teaches cancer marker tests as part of Whole Exome Sequencing and Whole Genome Sequencing in the third column).

(Diehn Para [0265]: the recommendation is a prediction involving false positives and false negatives that are used to predict outcomes about treatment options involving “actionable EGFR mutations” yielding recommendations about EGFR-targeted therapy).

As to claim 12, Diehn in view of Marquard teaches the method of claim 1, further comprising operably connecting at least one classifier to the at least one extractor and to the at least one recommender, wherein the at least one classifier is configured to classify the one or more features extracted from the genetic information and the clinical information (The Examiner interprets that no limitations are included in claim 12 regarding the type of classifier claimed because a the plain meaning of a classifier is not limited to modern artificial intelligence algorithms;  Diehn Para [0265]: the Examiner argues that the recommendation regarding “actionable EGFR mutations” is driven by a simplistic classifier in that it results in classification based on the features of the Cancer Personalized Profiling by Deep Sequencing analysis, or CAPP-Seq).

As to claim 13, Diehn in view of Marquard teaches the method of claim 1, wherein the sample includes at least one of the cell-free polynucleotides or polynucleotides derived from a tumor sample (Diehn Para [0227]: sequenced genetic information from a plurality of patients is determined from longitudinal plasma samples containing circulating tumor DNA, abbreviated ctDNA).

As to claim 14, Diehn in view of Marquard teaches the method of claim 1, wherein the plurality of different classes is selected from the group consisting of: subjects in which cancer is not detected (this element is claimed in the alternative and does not need to be mapped), subjects having breast cancer, subjects having colon cancer, subjects having lung cancer, subjects having pancreatic cancer, subjects having prostate cancer, subjects having ovarian cancer, subjects having melanoma, and subjects having liver cancer (Marquard Para [0124]: the cancer types that can be classified include breast cancer, colon cancer, lung cancer, pancreatic cancer, prostate cancer, ovarian cancer, melanoma, and liver cancer).

As to claim 15, Diehn in view of Marquard teaches the method of claim 1, wherein the one or more features comprise treatment responses to therapeutic interventions, and wherein the at least one classifier is configured to classify the one or more features to generate one or more treatment classifications (Diehn Para [0265]: the recommendation involving false positives and false negatives are used to make recommendation about treatment options involving “actionable EGFR mutations” yielding recommendations about EGFR-targeted therapy).

(Diehn Para [0265] teaches a Receiver Operating Characteristic analysis of the prediction of how the EGFR calls predict targeted therapy).

As to claim 17, Diehn in view of Marquard teaches the method of claim 12, wherein the at least one classifier (Marquard Para [0209]: training a classifier) comprises one or more artificial neural networks, random forests, linear classifiers, support vector machines (Marquard Para [0105]: machine learning for training in Marquard comprising artificial neural networks, random forests, regressions, support vector machines), or Hidden Markov models (HMMs) (this element is claimed in the alternative and does not need to be mapped).

As to claim 18, Diehn in view of Marquard teaches the method of claim 17, wherein the at least one classifier comprises the one or more artificial neural networks, and wherein the method further comprises training the one or more artificial neural networks using a Bayesian framework (Marquard Para [0105]: machine learning for training in Marquard comprising artificial neural networks and Bayesian statistics).

As to claim 19, Diehn in view of Marquard teaches the method of claim 12, further comprising operably connecting at least one inference unit to the at least one classifier and to the at least one recommender (Diehn Para [0048]: connecting a Receiver Operating Characteristics computing unit to the classifier/recommender).

As to claim 20, Diehn in view of Marquard teaches the method of claim 19, wherein an output of the at least one classifier is provided to the at least one inference unit (Diehn Para [0048]: connecting a Receiver Operating Characteristics computing unit to the classifier/recommender).

As to claim 21, Diehn in view of Marquard teaches the method of claim 1, wherein the one or more features comprise an actionable tumor-specific genomic alteration comprising single nucleotide variants (SNVs) or insertions or deletions (indels) (Diehn Para [0265]: the recommendation is a prediction involving false positives and false negatives that are used to predict outcomes about treatment options involving “actionable EGFR mutations” yielding recommendations about EGFR-targeted therapy) that are present in both the tumor sample and the cfNAs (Diehn Para [0268]: correlation between mutations in cfDNA an tumor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0111169 A1 (“Hong”):  wherein the training process (Hong Para [0030]: using training data) includes:  determining a plurality of classes of subjects by identifying individual sets of subjects having a shared characteristics (Hong Para [0009]: determining a plurality of classes of data);  generating a training data set using a multiparametric model that determines characteristics of samples of subjects that belong to each class of the plurality of classes (Hong Para [0009]: generating prior probability model involving multiple features that determines prior probabilities for each class); and training a learning algorithm on the training data set to generate one or more trained classifiers, wherein individual trained classifiers of the one or more trained classifiers determines one or more classes of the plurality of classes for a test sample (Hong Para [0009]: using evidence to calculate an adjusted probability model to determine a class probability estimation given the evidence supplied by each feature).

The following art has previously been made of record:
US-20160264973-A1:  See Para [0014] and [0184] for treatment matching and Figure 10 for artificial intelligence.
US-20170073756-A1:  See Para [0223] and other places for mention of cancer; Para [0230] for mention of neural networks and machine learning; Para [0042] for multiple time points.
US-20200131582-A1	Murtaza, Muhammed, et al. "Non-invasive analysis of acquired resistance to cancer therapy by sequencing of plasma DNA." NATURE 497 (2013): 2.
Garcia-Murillas, Isaac, et al. "Mutation tracking in circulating tumor DNA predicts relapse in early breast cancer." Science translational medicine 7.302 (2015): 302ra133-302ra133.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        November 3, 2021